Motion Granted, Judgment Set Aside in Part, Case Remanded, and Opinion
filed October 8, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00329-CV

IMELDA GRAJALES, INDIVIDUALLY AND AS NEXT FRIEND OF HER
         MINOR CHILDREN A.L. AND T.L., Appellant

                                         V.

SUNBELT RENTALS INC., SUNBELT RENTALS SCAFFOLD SERVICES
           LLC, AND HAULOTTE US, INC., Appellees

                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-00411

                                     OPINION

      This is an appeal from a judgment signed April 10, 2019. On September 19,
2019, the parties filed a joint motion to “partially set aside/vacate judgment and
remand case.” The motion states the parties on appeal reached an agreement
resolving all disputes between them and asks that we vacate or set aside “that portion
of the judgment which pertains to” the parties on appeal under Texas Rule of
Appellate Procedure 42.1(a)(2)(B). The motion further requests that the portion of
the judgment pertaining to US Carpet & Floors, LLC, a party to the judgment but
not to this appeal, “not be disturbed.”

      The motion is GRANTED. Any portion of the trial court’s judgment that
pertains to US Carpet & Floors, LLC shall remain undisturbed. The remainder of the
judgment is set aside without regard to the merits. We remand this case to the trial
court for entry of a judgment in accordance with the parties’ settlement agreement.




                                          /s/       Margaret “Meg” Poissant
                                                    Justice


Panel consists of Justices Christopher, Spain, and Poissant.

(Spain, J., dissenting without opinion)




                                                2